Exhibit 10.68

 

SPHERION CORPORATION

DEFERRED STOCK AGREEMENT

 

This Deferred Stock Agreement (the “Agreement”) is entered into as of the       
day of                    , by and between SPHERION CORPORATION (the “Company”)
and                    (“Recipient”).

 

W I T N E S S E T H:

 

WHEREAS, the Company has adopted the Spherion Corporation Deferred Stock Plan
(the “Plan”) which is administered by a Committee appointed by the Company’s
Board of Directors (the “Committee”); and

 

WHEREAS, the Committee has granted to Recipient an award of deferred stock under
the terms of the Plan to encourage Recipient’s continued loyalty and diligence
(the “Award”); and

 

WHEREAS, to comply with the terms of the Plan and to further the interests of
the Company and Recipient, the parties hereto have set forth the terms of such
award in writing in the Agreement;

 

NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.             Stock Award.

 

(a)                                  General. Subject to the restrictions and
other conditions set forth herein, the Company hereby grants to Recipient an
award of                 shares of the Common Stock $.01 par value, of the
Company. Such shares are hereinafter referred to as the “Deferred Shares.”

 

(b)                                 Background. The Deferred Shares were awarded
to Recipient on                          (the “Grant Date”).

 

2.             Vesting Restrictions.

 

The Deferred Shares shall vest in accordance with Exhibit “A” attached hereto on
                        , provided that (a) the Recipient remains employed by
the Company or its subsidiaries on such date, and (b) the Company successfully
and timely achieves the objectives set forth on Exhibit “A” attached hereto, as
determined in the sole discretion of the Company’s Compensation Committee of its
Board of Directors (the “Committee”).

 

3.             Forfeiture Upon Termination of Employment or Failure to Meet
Objectives.

 

If Recipient is no longer employed by the Company or any of its subsidiaries for
any reason, any Deferred Shares that are not then vested under Section 2 shall
be immediately forfeited, and Recipient shall have no rights in such Deferred
Shares. Any Deferred Shares that do not vest on                          due to
the requirements of Section 2 not being met, shall expire and be immediately
forfeited on such date, and Recipient shall have no rights in such Deferred
Shares.

 

4.             Delivery of Deferred Shares.

 

(a)                                  General. Except as provided in subsection
(b) below, the Company shall instruct its transfer agent to issue a stock
certificate representing such vested Deferred Shares in the name of Recipient
(or issue shares in book form) within a reasonable time after any of the
Deferred Shares become vested.

 

--------------------------------------------------------------------------------


 

(b)                                 Deferred Delivery. Recipient may elect to
defer the receipt of Deferred Shares beyond the vesting date upon such terms as
may be established by the Committee. Any such election must be made at such time
and in accordance with such procedures as are established by the Committee, but
in no event shall such an election be made after the beginning of the calendar
year in which such Deferred Shares become vested.

 

5.             Agreement of Recipient.

 

Recipient acknowledges that certain restrictions under state or federal
securities laws may apply with respect to the Deferred Shares granted to
Recipient pursuant to the Award. Specifically, Recipient acknowledges that, to
the extent Recipient is an “affiliate” of the Company (as that term is defined
by the Securities Act of 1933), the Deferred Shares granted to Recipient as a
result of the Award are subject to certain trading restrictions under applicable
securities laws (including particularly the Securities and Exchange Commission’s
Rule 144). Recipient hereby agrees to execute such documents and take such
actions as the Company may reasonably require with respect to state and federal
securities laws and any restrictions on the resale of such shares which may
pertain under such laws.

 

6.             Withholding.

 

Recipient shall pay an amount equal to the amount of all applicable federal,
state and local or foreign taxes which the Company is required to withhold at
any time. Such payment may be made in cash, by withholding from Recipients’
normal pay, or by delivery of shares of the Company’s common stock (including
shares issuable under this Agreement).

 

7.             Plan Provisions.

 

In addition to the terms and conditions set forth herein, the Award is subject
to and governed by the terms and conditions set forth in the Plan, which is
hereby incorporated by reference. Any terms used herein with an initial capital
letter shall have the same meaning as provided in the Plan, unless otherwise
specified herein. In the event of any conflict between the provisions of the
Agreement and the Plan, the Plan shall control.

 

8.             Miscellaneous.

 

(a)                                  Limitation of Rights. The granting of the
Award and the execution of the Agreement shall not give Recipient any rights to
similar grants in future years or any right to be retained in the employ or
service of the Company or any of its subsidiaries or to interfere in any way
with the right of the Company or any such Subsidiary to terminate Recipient’s
employment or services at any time or the right of Recipient to terminate
Recipient’s employment at any time.

 

(b)                                 Shareholder Rights. Recipient shall have
none of the rights of a shareholder with respect to the Deferred Shares until
such shares have been delivered and issued to Recipient pursuant to Section 4.

 

(c)                                  Severability. If any term, provision,
covenant or restriction contained in the Agreement is held by a court or a
federal regulatory agency of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions contained in the Agreement shall remain in full force and effect,
and shall in no way be affected, impaired or invalidated.

 

(d)                                 Controlling Law. The Agreement is being made
in Florida and shall be construed and enforced in accordance with the laws of
that state.

 

--------------------------------------------------------------------------------


 

(e)                                  Construction. The Agreement contains the
entire understanding between the parties and supersedes any prior understanding
and agreements between them representing the subject matter hereof. There are no
representations, agreements, arrangements or understandings, oral or written,
between and among the parties hereto relating to the subject matter hereof which
are not fully expressed herein.

 

 (f)                                 Headings. Section and other headings
contained in the Agreement are for reference purposes only and are in no way
intended to describe, interpret, define or limit the scope, extent or intent of
the Agreement or any provision hereof.

 

IN WITNESS WHEREOF, the parties hereto have executed the Agreement as of day and
year first set forth above.

 

 

SPHERION CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

RECIPIENT

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

The Committee reserves the right, in its sole discretion, to determine if the
objectives below have been met. In addition the Committee may make adjustments
that it deems reasonable, in its sole discretion, to adjust or amend the
objectives below to account for items including, but not limited to, mergers,
acquisitions or divestitures involving the Company or members of the peer group,
other changes within the peer group, etc.

 

The Company’s objectives for vesting the Deferred Shares pursuant to the terms
of the Agreement are the achievement of the following at or above the minimal
thresholds as described below:

 

•                  COMPONENT 1

 

50% of the Deferred Shares will vest based on Spherion’s average annual revenue
growth rate relative to that of a pre-defined peer group of companies measured
over a three year period beginning              and ending
                        . This peer group includes:

 

•     *

 

•     *

•      *

 

•      *

•      *

 

•      *

•      *

 

•      *

•      *

 

•      *

•      *

 

•      *

•      *

 

•      *

•      *

 

 

 

•                  If Spherion’s performance achieves First Quartile relative
achievement levels within this peer group, 100% of the Deferred Shares
apportioned to this component will vest.

•                  If Spherion’s performance achieves Second Quartile relative
achievement levels within this peer group, 662/3% of the Deferred Shares
apportioned to this component will vest.

•                  If Spherion’s performance achieves Third Quartile relative
achievement levels within this peer group, 331/3% of the Deferred Shares
apportioned to this component will vest.

•                  If Spherion’s performance is below Third Quartile relative
achievement levels within this peer group, none of the Deferred Shares
apportioned to this component will vest.

 

•                  COMPONENT 2

 

50% of the Deferred Shares will vest based on Spherion’s achievement of a
pre-defined earnings target for the three year period beginning              and
ending                          on a cumulative basis:

 

•                  If Spherion’s earnings provide a return on capital employed
that meets or exceeds the Weighted Average Cost of Capital (WACC) + *, 100% of
the Deferred Shares apportioned to this component will vest.

•                  If Spherion’s earnings provide a return on capital employed
that meets or exceeds the WACC + * (but is less than WACC + *, 662/3 % of the
Deferred Shares apportioned to this component will vest.

•                  If Spherion’s earnings provide a return on capital employed
that meets or exceeds the WACC + * (but is less than WACC + *, 331/3% of the
Deferred Shares apportioned to this component will vest.

•                  If Spherion’s earnings provide a return on capital employed
that is less than the WACC + *, none of the Deferred Shares apportioned to this
component will vest.

 

•                  For this time period, WACC shall equal *. The terms
“earnings” and “return on capital employed” shall be as defined and calculated
in the sole discretion of the Committee.

 

--------------------------------------------------------------------------------

*  Confidential portions omitted and filed separately with the Commission.

 

--------------------------------------------------------------------------------